DECISION AND JUDGMENT ENTRY
This accelerated appeal is before the court on appeal from a decision and judgment entry of the Sylvania Municipal Court.  On November 9, 1999, appellant, Thomas Sacksteder, entered two pleas of no contest to amended misdemeanor charges including telephone harassment, a violation of R.C. 2917.21(B), and a peace bond violation which apparently resulted from a prior criminal case.  As a result of the harassment charge, the court sentenced appellant to sixty-six days in jail, with all but six days suspended, fined him $300, and placed him on five years probation.  For the peace bond charge, the court ordered appellant to enter into a $1,000 peace bond and pay costs.
Appellant now appeals, setting forth the following assignment of error:
  "THE DEFENDANT'S PLEAS WERE NOT MADE KNOWINGLY, INTELLIGENTLY AND VOLUNTARY. AFTER BEING INFORMED OF THE DETAILS OF A CONVERSATION BETWEEN DEFENDANT'S COUNSEL AND THE PROSECUTOR, THE DEFENDANT WAS LED TO BELIEVE THAT HE WOULD RECEIVE PROBATION AS A RESULT OF ADMITTING TO MISDEMEANOR CHARGES TO RESOLVE AN UNUSUALLY LONG, DRAWN OUT, AND CONTESTED MATTER. DEFENDANT RELIED ON COUNSEL IN ERROR AND PLEAD NO CONTEST BELIEVING HE WOULD RECEIVE PROBATION. AS WELL, THE RECORD IS UNCLEAR AS TO THE DEFENDANT-APPELLANT'S UNDERSTANDING OF THE POSSIBILITY OF JAIL TIME."
It is evident from the record presented to this court that the municipal court failed to comply with Crim.R. 11(E). The court never engaged appellant in any meaningful dialogue in order to determine whether he understood the constitutional rights he was waiving.  See City of Toledo v. Chiaverini (1983), 11 Ohio App.3d 43,44.  Therefore, appellant's sole assignment of error is well taken.
Accordingly, the court finds that substantial justice has not been done the party complaining, and the judgment of the Sylvania Municipal Court is reversed and remanded for further proceedings consistent with this decision.  Appellee is ordered to pay the costs of this appeal.
  ________________________ GLASSER, J.
Peter M. Handwork, J., James R. Sherck, J., JUDGES CONCUR.
Judge George M. Glasser, retired, sitting by assignment of the Chief Justice of the Supreme Court of Ohio.